                            United States District Court
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION



  DYNAMIC APPLET TECHNOLOGIES,                          §
  LLC,                                                  §
                                                        §
          Plaintiff,                                    §
                                                        §      Civil Action No.: 4:17-cv-00860 (LEAD)
  v.                                                    §
                                                        §          4:17-cv-00862 (CONSOLIDATED)
  URBAN OUTFITTERS, INC.,                               §
                                                        §
          Defendant.                                    §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

the matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On April 23, 2019, the report of the Magistrate Judge (the “Report”) (Dkt. #131) was entered,

containing proposed findings of fact and recommendations that the parties’ Joint Motion to

Dismiss (Dkt. #130) be granted. See id. Plaintiff Dynamic Applet Technologies, LLC (“Plaintiff”)

and Defendant Urban Outfitters, Inc. (“Defendant”) are the only remaining parties in this matter.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       Therefore, it is hereby ORDERED, ADJUDGED, AND DECREED that the Motion to

Dismiss (Dkt. #130) is GRANTED, and this entire action, and all of the claims asserted therein,

is DISMISSED WITH PREJUDICE. Each party shall bear its own costs.
.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            IT IS SO ORDERED.

             SIGNED this 13th day of May, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                  2
